Title: To James Madison from Edward Tiffin, 6 June 1814 (Abstract)
From: Tiffin, Edward
To: Madison, James


        § From Edward Tiffin. 6 June 1814, “Treasury department, General Land Office.” “The Secretary of the Treasury requests me to say, that there has been no applications for the Office of Register of the Land office at Canton in Ohio, other than the one Governor Meigs & myself made to you this morning; that he expects upon this representation, that you will have the goodness to direct a Commission to issue for Reasin Beall as Register vice Thomas Gibson deceased.”
      